Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/2021 has been entered.
Status of Claims
This action is in reply to the RCE filed on 11/1/2021.
Claims 1 and 3-10 are currently pending and have been examined.
Claim 2 has been cancelled.
Claims 1, 3-4, and 10 have been amended.
Claims 1 and 3-10 are rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues that “the Examiner concedes that Kieser does not explicitly teach a method of determining, according to a passive diagnosis during which the decoupler is closed, whether combustion is taking place in the internal combustion engine. The Examiner, however, avers that these features are disclosed in Otto.” The examiner was 
Applicant also argues that Otto’s speed sensor is only used for shifting of the transmission, however they are picking out one example use listed by Otto while ignoring the passage from paragraph 39 that discloses the use for detecting misfiring’s of the engine, which the examiner notes is the absence of combustion in a cylinder of the engine. Applicant appears to argue that misfiring of the engine is not the absence of combustion, however by that argument the applicant seems to be taking a narrower view than is reasonable for the absence of combustion (i.e. complete lack of combustion in all cylinders versus a lack of combustion in one cylinder.). Therefore the examiner does not find applicants arguments persuasive.
Applicant also appears to be arguing the instant version of the claims, which have been updated below to include the instant amendments.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 202 556.2, filed on 18 February 2016.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kieser (U.S. Pub. No. 2011/0224853) in view of Otto (U.S. Pub. No. 2011/0208379).
Regarding claim 1:
Kieser teaches:
A method to detect whether combustion is taking place in an internal combustion engine of a hybrid vehicle during operation of the hybrid vehicle (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]), whereby a decoupler (separating clutch 17 [0028]) is provided between the internal combustion engine (fig. 1, internal combustion engine 9) and an electric machine (fig. 1, electric  that serves to power the hybrid vehicle (Internal combustion engine 6 and electric machine 8 may be coupled to one another in an adjustable way via shafts 15 and 16 and a separating clutch 17. Therefore, when separating clutch 17 is engaged, there is a connection between internal combustion engine 6 and electric machine 8, while when separating clutch 17 is disengaged, both drive devices 5 and 7 are disconnected from one another. [0028]), [and whereby a speed sensor is provided between the internal combustion engine and the decoupler], comprising:
determining, according to a passive diagnosis (At a starting point 26, the ambient conditions are initially analyzed to establish a possible failure of the one drive device and to trigger an error suspicion signal in this case. [0029]; The signal of the exhaust gas sensor may also be analyzed. For example, this signal is provided in the form of a lambda signal, whereby the error suspicion signal is triggered as soon as the signal indicates a lean exhaust gas of the internal combustion engine, although there is no overrun shutoff or cylinder shutoff of the internal combustion engine. The temperature and/or the heat balance of the one drive device may also be analyzed. If the temperature is too low or if there is no heating of the one drive device over a predetermined period of time, the error suspicion signal is triggered. [0017]; examiner is interpreting “passive diagnosis” to be any diagnostic method that does not open the decoupler (“there is preferably no modification of the driving strategy” [applicants specification [0018])) during which the decoupler is closed (In an alternative embodiment of the exemplary embodiment, during operation 30, the setpoint rotational speeds of drive devices 4 are set to the system idle rotational speed, a , whether there is an indication that combustion is absent in the internal combustion engine (If there is a negative charge balance of energy storage 13, although the control unit specifies charging, or if the signal of the lambda sensor indicates excessively lean exhaust gas, although there is no overrun shutoff or cylinder shutoff of internal combustion engine 6, or if the analysis of the temperature/heat balance of internal combustion engine 6 yields the result that the heating is too low (heat is only input into a coolant water circuit by internal combustion engine 6), the error suspicion signal is set. [0030]), 
when, according to the passive diagnosis (At a starting point 26, the ambient conditions are initially analyzed to establish a possible failure of the one drive device and to trigger an error suspicion signal in this case. [0029]), it is determined that no combustion is taking place in the internal combustion engine (If the error signal is not provided, the sequence jumps back to starting point 26 at a branch 28. Otherwise, the sequence branches into a subprogram 29, in which the diagnosis of the operating status of internal combustion engine 6 is performed. [0030]):
opening the decoupler between the internal combustion engine and the electric machine (Separating clutch 17 is subsequently completely disengaged. [0031]);
receiving a speed signal from the speed sensor (it is possible to establish the operating status of one of the drive devices, in that the drive devices are set to  when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. [0031]; examiner notes that verification of the engine speed matching the set idle speed constitutes “receiving a speed signal”), said speed signal indicating a rotational speed of the internal combustion engine when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. [0031]);
and determining (This is evaluated during operation 32. [0031]), on the basis of the speed signal when the decoupler is open (Separating clutch 17 is subsequently completely disengaged. [0031]; examiner notes that this takes place in step 31), whether combustion is taking place in the internal combustion engine (If internal .
Otto also teaches:
determining, according to a passive diagnosis (examiner is interpreting “passive diagnosis” to be any diagnostic method that does not open the decoupler, however Otto discloses “a rotational speed perturbation detecting device and/or as a combustion error detection device” [Otto, 0016] which the examiner is interpreting to be an equivalent to the “crankshaft speed” method discloses in the instant specification [0054] since they are both sensing perturbations in crankshaft speed that would result from the natural inconsistencies of internal combustion. This “provides information about the presence, the quality (properties) or the frequency of misfiring and/or a statement about the thoroughness of combustion of the internal combustion engine” [Otto, 0016] (See MPEP 2144.06 In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)) during which the decoupler is closed (If clutch 11 is engaged, the rotational speed of internal combustion engine 6 may be determined directly and unambiguously when the instantaneous transmission ratio of transmission 10, the transmission performance of planetary gear 7, as well as the rotational speed of electric machine 3 are known. [0032]), whether combustion is absent in the internal combustion engine (However, the data obtained by measuring sensor 16 are additionally used by electronic control device 13 to detect misfiring or other combustion errors by internal combustion engine 6, to initiate appropriate correction , 
Kieser does not explicitly teach, however Otto teaches:
and whereby a speed sensor is provided between the internal combustion engine and the decoupler (FIG. 3 shows a modification of hybrid drive 1 shown in FIG. 1. In the present hybrid drive 23, an additional sensor wheel 25 is mounted on drive shaft 5 of internal combustion engine 6. Additional measuring sensor 24 ascertains with the aid of additional sensor wheel 25 the rotational speed of internal combustion engine 6 independently of whether clutch 11 is engaged or disengaged. [0037] examiner notes that although fig. 3 is not shown in the patent document, it refers a similar setup as is in figure 1 and states the measuring sensor 24 would be mounted on drive shaft 5, which is located between the engine 6 and the clutch 11.)
by analyzing, using the speed sensor (fig. 1, measuring sensor 16), a rotational speed of the internal combustion engine as a function of a crankshaft angle (a speed measuring device 12 having a sensor wheel 15 and a measuring sensor 16 is mounted on shared drive shaft 20. [0042]; examiner notes that the speed is measured as a result of the angular displacement of the sensor wheel 15 which corresponds to the crankshaft angle it is mounted on.),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kieser to include the teachings as taught by Otto because “it may prove particularly advisable if at least one first rotational speed detecting device and/or at least parts of the control device of the hybrid drive system are designed as a high-frequency 
Regarding claim 4:
Kieser in view of Otto teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
the decoupler is opened (Otherwise, the sequence branches into a subprogram 29, in which the diagnosis of the operating status of internal combustion engine 6 is performed. [0030]; examiner notes that the decoupler is open as part of the diagnosis process in steps 30-32) if, during one or more consecutive combustion cycles (examiner notes the below represents one combustion cycle but it would have been obvious to one having ordinary skill in the art at the time of invention to have required multiple subsequent detections to reduce the possibility of a false positive. See MPEP 2144.05II(A). Examiner also notes that the claim is being presented in the alterative the only requires on of the limitations being satisfied by the prior art.), it is detected that there is the indication that combustion is absent in the internal combustion engine (If there is a negative charge balance of energy storage 13, although the control unit specifies charging, or if the signal of the lambda sensor .
Regarding claim 5:
Kieser in view of Otto teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
the determination as to whether combustion is taking place in the internal combustion engine (This is evaluated during operation 32. [0031]) comprises:
comparing, when the decoupler is open, the rotational speed of the internal combustion engine to a prescribed limit rotational speed of the internal combustion engine (Separating clutch 17 is subsequently completely disengaged. During subsequent operation 31, the setpoint rotational speeds of drive devices 4 are kept constant at 700 RPM, for example. If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. However, the predefined tolerance range is taken into consideration in this case. This means that deviations within a comparatively small range are permissible. If internal ;
and determining that no combustion is taking place in the internal combustion engine if the rotational speed of the internal combustion engine is lower than the prescribed limit rotational speed (If internal combustion engine 6 is operational, its actual rotational speed will correspond to the setpoint rotational speed within a certain tolerance range. If this is not the case, the actual rotational speed deviates from the setpoint rotational speed. This is evaluated during operation 32. However, the predefined tolerance range is taken into consideration in this case. This means that deviations within a comparatively small range are permissible. If internal combustion engine 6 is non-operational, after separating clutch 17 is disengaged, the actual rotational speed of internal combustion engine 6 will drop, since no torque or an excessively small torque is generated thereby. [0031];).
Regarding claim 7:
Kieser in view of Otto teaches all the limitations of claim 5, upon which this claims is dependent.
Kieser further teaches:
it is determined that no combustion is taking place in the internal combustion engine if the rotational speed of the internal combustion engine is lower than the prescribed limit rotational speed (If internal combustion engine 6 is non-operational, after separating clutch 17 is disengaged, the actual rotational speed of internal combustion engine 6 will drop, since no torque or an excessively small torque is generated thereby. [0031]) after a prescribed period of time after the decoupler was opened (in FIG. 4a, since internal combustion engine 6 is non-operational and therefore cannot maintain the setpoint rotational speed. In contrast, the actual rotational speed drops according to rotational speed curve 38. This is again established during the diagnostic window between points in time t.sub.3 and t.sub.4. [0037]; From the disengagement of separating clutch 17 to point in time t.sub.3 [0037]).
Regarding claim 8:
Kieser in view of Otto teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
if it has been determined that no combustion is taking place in the internal combustion engine (if internal combustion engine 6 is non-operational, the sequence branches at branch 33 to a subprogram 35, which triggers an error signal [0030]), generating a driver information signal which indicates that no combustion is taking place in the internal combustion engine (A driver of motor vehicle 2 is subsequently informed about the operating status of drive device 5 within the scope of an operation 36, so that he may take necessary measures, for example, locate a repair shop. Furthermore, separating clutch 17 is completely disengaged, so that motor vehicle 2 is only moved along using electric machine 8. [0030]).
Regarding claim 9:
Kieser in view of Otto teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
if it is determined that combustion is taking place in the internal combustion engine (Thus, if it is established between t.sub.3 and t.sub.4 that the actual rotational , closing the decoupler (The diagnosis is terminated at point in time t.sub.5. [0036]; examiner notes that although not explicitly stated, the method would inherently recouple the engine back to the system upon completion of the diagnosis so that the vehicle could resume normal operation.).
Regarding claim 10:
Kieser in view of Otto teaches all the limitations of claim 1, upon which this claims is dependent.
Kieser further teaches:
A control device (an electronic control unit (not shown) is provided, using which at least internal combustion engine 6 and electric machine 8 may be controlled corresponding to the method according to the present invention for diagnosing an operating status of internal combustion engine 6. [0028]) to detect whether combustion is taking place in an internal combustion engine of a hybrid vehicle during operation of the hybrid vehicle (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]), whereby
a decoupler is provided between the internal combustion engine and an electric machine that serves to power the hybrid vehicle (Internal combustion engine 6 and electric machine 8 may be coupled to one another in an adjustable way via shafts 15 and 16 and a separating clutch 17. Therefore, when separating clutch 17 is engaged, , 
and whereby the control device is configured to carry out a method according to claim 1 (determine the operating status of one of the drive devices in a drive system in which multiple drive devices are provided. For example, the drive system may be a hybrid drive system which has at least two different drive devices, for example, an electric machine and an internal combustion engine. [0006]).
Otto further teaches:
whereby a speed sensor is provided between the internal combustion engine and the decoupler (FIG. 3 shows a modification of hybrid drive 1 shown in FIG. 1. In the present hybrid drive 23, an additional sensor wheel 25 is mounted on drive shaft 5 of internal combustion engine 6. Additional measuring sensor 24 ascertains with the aid of additional sensor wheel 25 the rotational speed of internal combustion engine 6 independently of whether clutch 11 is engaged or disengaged. [0037] examiner notes that although fig. 3 is not shown in the patent document, it refers a similar setup as is in figure 1 and states the measuring sensor 24 would be mounted on drive shaft 5, which is located between the engine 6 and the clutch 11.),
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kieser (U.S. Pub. No. 2011/0224853) in view of Otto (U.S. Pub. No. 2011/0208379) in further view of Sakamoto (U.S. Pub. No. 2009/0150019).
Regarding claim 3:

Kieser further teaches:
determining as to whether there is the indication that combustion is absent in the internal combustion engine is further made on the basis of at least one of the following signals (At a starting point 26, the ambient conditions are initially analyzed to establish a possible failure of the one drive device and to trigger an error suspicion signal in this case. [0029]):
when the decoupler is closed (examiner notes that the clutch is not opened until step 30 as shown above), on the basis of a lambda signal of a lambda sensor representing a lambda value of the lambda sensor of the hybrid vehicle when the decoupler is closed (Monitoring of the ambient conditions is performed during operation 27, for example, … a signal of an exhaust gas sensor (for example, a lambda sensor), … being analyzed. [0029]);
and/or on the basis of the engine temperature (Monitoring of the ambient conditions is performed during operation 27, for example, … a temperature and/or heat balance of internal combustion engine 6 being analyzed. [0029]).
Kieser does not teach, however Sakamoto teaches:
on the basis of a torque signal that indicates the torque value of the electric machine (fig. 15C; In FIG. 15(C), the ordinate represents rotating electric machine torque [0133]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kieser in view of Otto to include the teachings as taught by Sakamoto . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kieser (U.S. Pub. No. 2011/0224853) in view of Otto (U.S. Pub. No. 2011/0208379) in further view of Okuda (U.S. Pub. No. 2008/0083579).
Regarding claim 6:
Kieser in view of Otto discloses all the limitations of claim 5, upon which this claim is dependent.
Kieser does not teach, however Okuda teaches:
stopping the internal combustion engine after the decoupler has been opened (the clutch C1 is released to separate the engine 22 from the CVT 50, and the engine 22 stops [0037]; examiner notes that this is part of an engine start/stop operation which means that the engine is stopped deliberately.);
and restarting the internal combustion engine with the decoupler open (a series of operations to restart the engine 22 and engage the clutch C1 from the stop state of the engine 22 and the released state of the clutch C1 (hereafter referred to as start-engagement operations). [0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Kieser in view of Otto to include the teachings as taught by Okuda increase efficiency because the “start-engagement operations are performed in response to the driver's depression of the accelerator pedal 83 while the motor 40 is under 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogita (US PAT NO 5,732,681) discloses “the combustion state transition detection means may be a revolution speed sensor for detecting a revolution speed of the internal combustion engine, the revolution speed sensor detects the transition in the combustion state” [col 2, lines 47-51].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665